 

APOLO GOLD & ENERGY, INC.

Subscription Agreement for Shares

Pursuant to Regulation S of the Securities Act of 1933

 

Between

 

Apolo Gold & Energy, Inc.

a Company incorporated pursuant to the laws of the State of Nevada

(the “Company”)

 

Party of the First Part and;

 

______________________________________

Name of the Subscriber

 

______________________________________

Official Capacity or Title

if the Subscriber is not an individual

 

Party of the Second Part

 

(Collectively the “Parties”)

 

The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase from Apolo Gold & Energy, Inc. (the Company”) that number of common
shares (the “Shares”) set out below at a price of $0.20 per share in United
States Funds.

 

The Subscriber agrees to be bound by the terms and conditions set forth in the
attached “Terms and Conditions of Subscription for Shares”. This is an Offering
under Regulation S of US Securities laws.

 

The Offering: Apolo Gold & Energy, Inc. is offering to sell up to 5,000,000
Common Shares of the Company at a price of $0.20 per share.

 

The Company’s authorized capital consists of _____________ Common Shares of
which _________________ Common Shares are issued and outstanding. If this
Offering is fully subscribed, there will be a total of ____________ Common
Shares issued and outstanding. The Company has no other class of shares.

 

Number of Shares: 5 Million ((5,000,000) common shares at a price of US$0.20 Per
Share     Aggregate Price: One Million Dollars in United States Funds

 



 

____

APLL

Initials

 

______

Subscriber’s
Initials

 

Page 1 of 12

 

 

Article 1. – INTERPRETATION

 

Definitions

 

Whenever used in this Subscription Agreement, unless there is something in the
subject matter or context inconsistent therewith, the following words and
phrases shall have the respective meanings ascribed to them as follows:

 

Business Day: means a day other than a Saturday, Sunday or any other day on
which the principal chartered banks are not open for business.

 

Closing: shall have the meaning ascribed to such term in Section 4.

 

Closing Date: shall have the meaning ascribed to such term in Section 4.

 

Closing: shall have the meaning ascribed to such term in Section 4.

 

Common Shares: means the common shares of the Company.

 

Company: means Apolo Gold & Energy, Inc.

 

Offering: means the offering of Shares pursuant to this Subscription Agreement.

 

Offering Jurisdictions: means jurisdictions outside of the United States as the
Company may decide.

 

Person: means any individual (whether acting as an executor, trustee
administrator, legal representative or otherwise), corporation, firm,
partnership, sole proprietorship, syndicate, joint venture, trustee, trust,
unincorporated organization or association, and pronouns have a similar extended
meaning.

 

SEC: means the United States Securities and Exchange Commission.

 

Securities Laws: means the securities laws, regulations, rules, rulings and
orders of the Offering Jurisdictions, the applicable policy statements issued by
the securities regulators in such province.

 

Subscriber: means the subscriber for Shares and, if applicable, means the
beneficial purchaser for whom such person is acting hereunder, as set out on the
face page of this Subscription Agreement.

 

Subscription Agreement: means this subscription agreement (including any
attached schedules).

 

United States: means the United Stated of America, its territories and
possessions, any State of the United States and the District of Columbia.

 

Shares: means the shares of common stock of Apolo Gold & Energy, Inc. offered
pursuant to the Offering at a price of US $0.20 per share.

 

U.S. Person: as that term is defined in Rule 902(k) of Regulation S under the
U.S. Securities Act.

 

U.S. Securities Act: means the United States Securities Act of 1933, as amended.

 

Gender and Number

 

Words importing the singular number only shall include the plural and vice
versa, words importing the masculine gender shall include the feminine gender
and words importing persons shall include firms and Company and vice versa.

 

Currency

 

Unless otherwise specified, all dollar amounts in this Subscription Agreement,
including the symbol “$”, are expressed in US dollars.

 

Subdivisions, Headings and Table of Contents

 

The division of this Subscription Agreement into Articles, Sections, Schedules
and other subdivisions, the inclusion of headings and the provision of a table
of contents are for convenience of reference only and shall not affect the
construction or interpretation of this Subscription Agreement.

 



 

____

APLL

Initials

 

______

Subscriber’s
Initials

 

Page 2 of 12

 

 

Article 2. SCHEDULES

 

2.1 Description of Schedules

 

The following Schedule is attached to and incorporated in this Subscription
Agreement by reference and deemed to be a part hereof:

 

Schedule A Accredited Investor Certification     Schedule B Company wire
transfer information

 

Article 3. SUBSCRIPTION AND DESCRIPTION OF SHARES

 

3.1 Subscription for the Shares

 

The Subscriber hereby confirms its irrevocable subscription for and offer to
purchase the Shares from the Company, on and subject to the terms and conditions
set out in this Subscription Agreement, for the Subscription Price of US$0.20
per Share, which is payable as described in Article 4.

 

3.2 Acceptance and Rejection of Subscription by the Company

 

The Subscriber acknowledges and agrees that the Company reserves the right, in
its absolute discretion, to reject this subscription for Shares, in whole or in
part, at any time prior to the Closing. If this subscription is rejected in
whole, any checks or other forms of payment representing the Subscription Price
will be promptly returned to the Subscriber without interest or deduction. If
this subscription is accepted only in part, a check representing any refund of
the Subscription Price for that portion of the subscription for the Shares which
is not accepted, will be promptly delivered to the Subscriber without interest
or deduction.

 

If, prior to the Closing, the terms and conditions contained in this
Subscription Agreement (other than delivery by the Company to the Subscriber of
certificates representing the Shares) have not been complied with, the Company
and the Subscriber will have no further obligations under this Subscription
Agreement.

 

The proceeds are not held in trust, as there is no minimum. Closings may occur
from time to time as the subscription funds are received.

 

Article 4. CLOSING

 

4.1 Closing

 

Closing takes place upon delivery to the Company of a properly executed
Subscription Agreement together with payment of the subscription price by wire
transfer or bank draft given to a company official for the account shown in
Schedule B, and acceptance, by Company of the Subscription Agreement.

 



 

____

APLL

Initials

 

______

Subscriber’s
Initials

 



Page 3 of 12

 

 

4.2 Conditions of Closing

 

The Subscriber acknowledges and agrees that the obligations of the Company
hereunder are conditional on the accuracy of the representations and warranties
of the Subscriber contained in this Subscription Agreement as of the date of
this Subscription Agreement, and as of the Closing as if made at and as of the
Closing and the fulfillment of the following additional conditions as soon as
possible and in any event not later than the Closing:

 

  (a)The Subscriber having properly completed, signed and delivered this
Subscription Agreement via email or fax to:

 

__________________, President, Director and Signing Authority

__________________

__________________

 

Telephone: ______________

Fax: ___________________

Email: __________________

 

Article 5. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

 

5.1 Representations, Warranties and Covenants of the Company

 

By execution of this Subscription Agreement, the Company hereby represents
warranties and covenants with the Subscriber as follows and acknowledges that
the Subscriber is relying on such representations, warranties and covenants in
connection with the transactions contemplated herein:

 

  (a) the Company is validly constituted and subsisting under the laws of the
state of Nevada;         (b) the Company will promptly comply with all filings
and other requirements under all applicable Securities Laws; and specifically
with respect to the Common Shares purchased in this offering, the Company will
maintain currency in its reporting obligations with respect to its SEC filings
so as to enable the unrestricted sale of the Common Shares in the marketplace.
This undertaking may be satisfied by the operation of exemptive provisions of
the securities acts that allow for the removal of any restrictions in a sale
conducted in accordance with those provisions;         (c) at the Closing, the
Company will have taken all necessary steps to validly create and issue the
Common Shares;         (d) the Company has the requisite corporate authority to
enter into this Agreement and to carry out its obligations hereunder;        
(e) The execution and delivery of this Agreement and the consummation by the
Company of the transactions contemplated hereby have been duly authorized by the
Company’s Board of Directors and no other corporate proceedings on the part of
the Company are or will be necessary to authorize this Agreement and the
transactions contemplated hereby;         (f) This Agreement has been duly
executed and delivered by the Company and constitutes a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other laws relating to or affecting creditors’ rights generally
and to general principles of equity;

 



 

____

APLL

Initials

 

______

Subscriber’s
Initials

 

Page 4 of 12

 

 

  (g) neither the execution and delivery of this Agreement by the Company, the
consummation by the Company of the transactions contemplated hereby nor
compliance by the Company with any of the provisions hereof will: (i) violate,
conflict with, or result in breach of any provision of, require any consent,
approval or notice under, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) or result in a
right of termination or acceleration under, or result in a creation of any lien,
security interest, charge or encumbrance upon any of the properties or assets of
the Company under, any of the terms, conditions or provisions of (x) the
articles or bylaws of the Company, or (y) any note, bond, mortgage, indenture,
loan agreement, deed of trust, agreement, lien, contract or other instrument or
obligation to which the Company is a party; or (ii) violate any judgment,
ruling, order, writ, injunction, determination, award, decree, statute,
ordinance, rule or regulation applicable to the Company; or (iii) cause a
suspension or revocation of any authorization for the consent, approval or
license currently in effect which would have a material adverse effect on the
business, operations or financial condition of the Company.

 

ARTICLE 6. COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER

 

6.1 Acknowledgements, Representations, Warranties and Covenants of the
Subscriber

 

The Subscriber hereby represents and warrants to, and covenants with, the
Company as follows and acknowledges that the Company is relying on such
representations, warranties and covenants in connection with the transactions
contemplated herein:

 

  (a) The Subscriber is a resident in the jurisdiction set out on the face page
of this Subscription Agreement. Such address was not created and is not used
solely for the purpose of acquiring the Shares and the Subscriber and any
beneficial person was solicited to purchase the Shares in such jurisdiction.    
    (b) The Subscriber has properly completed, executed and delivered to the
Company the certificate (dated as of the date hereof) set forth in Schedule “A”
and the information contained therein is true and correct.         (c) The
representations, warranties and covenants contained in Schedule “A”, will be
true and correct both as of the date of execution of this Subscription Agreement
and as of the Closing.         (d) The Subscriber is neither a U.S. Person nor
subscribing for the Shares for the account of a U.S. Person or for resale in the
United States and the Subscriber confirms that the Shares have not been offered
to the Subscriber in the United States and that this Subscription Agreement has
not been signed in the United States.         (e) The Subscriber will not offer,
sell or otherwise dispose of the Shares in the United States or to a U.S. Person
unless the Company has consented to such offer, sale or distribution and such
offer, sale or disposition is made in accordance with an exemption from the
registration requirements under the U.S. Securities Act and the securities laws
of all applicable states of the United States or the SEC has declared effective
a registration statement in respect of such securities.         (f) The
Subscriber is authorized to execute and deliver this Subscription Agreement.    
    (g) The Subscriber is subscribing for the Shares as principal for its own
account and not for the benefit of any other person (within the meaning of
applicable Securities Laws) and not with a view to resale or distribution of all
or any of the Shares.

 



 

____

APLL

Initials

 

______

Subscriber’s
Initials

 

Page 5 of 12

 

 

  (h) The Subscriber is solely responsible for obtaining such tax and legal
advice, as it considers appropriate in connection with the execution, delivery
and performance by it of this Subscription Agreement and the transactions
contemplated hereunder.         (i) If required by applicable securities
legislation, policy or order or by the Company, the Subscriber will execute,
deliver and file or assist the Company in filing such reports, undertakings and
other documents as may be required by any securities commission or other
regulatory authority.         (j) The Subscriber has not received or been
provided with a prospectus, offering memorandum, within the meaning of the
Securities Laws, or any sales or advertising literature in connection with the
Offering and the Subscriber’s decision to subscribe for the Shares was not based
upon, and the Subscriber has not relied upon, any verbal or written
representations as to fact made by or on behalf of the Company.         (k) The
Subscriber acknowledges that no prospectus or registration statement has been
filed by the Company with any of the applicable securities regulatory
authorities in connection with the sale and delivery of the Shares to the
Subscriber; such sale and delivery is conditional upon such sale being exempt
from the requirements to deliver the Subscriber a prospectus and as a
consequence of acquiring securities pursuant to this exemption, (i) the
Subscriber may not receive information that would otherwise apply under
applicable securities laws, (ii) the Company is relieved from certain
obligations that would otherwise apply under applicable securities laws, and
(iii) certain protections, rights and remedies provided by applicable securities
laws, including statutory rights of rescission or damages, are not available to
the Subscriber;         (l) The subscription for the Shares has not been made
through or as a result of, and the distribution of the Shares is not being
accompanied by any advertisement, including without limitation in printed public
media, radio, television or telecommunications, including electronic display or
general solicitation.         (m) There are risks associated with the purchase
of and investment in the Shares and the Subscriber is knowledgeable,
sophisticated and experienced in business and financial matters and is capable
of evaluating the merits and risks of an investment in the Shares, fully
understands the restrictions on resale of the Shares and is able to bear the
economic risk of an investment in such securities.         (n) The Shares shall
be subject to statutory resale restrictions under the Securities Laws of the
jurisdiction in which the Subscriber resides and under other applicable
securities laws, and the Subscriber covenants that it will not resell the Shares
except in compliance with such laws.         (o) The certificates representing
the Shares will bear, as of the Closing Date, legends substantially in the
following form and with the necessary information inserted:

 

“The shares represented by this certificate have been acquired pursuant to a
transaction effected in reliance upon Regulation S of the Securities and
Exchange Act of 1933, and have not been the subject of a Registration Statement
under the Securities Act of 1933, as amended (the “Act”), or any state
securities act. These securities may not be sold or otherwise transferred in the
absence of such registration or applicable exemption therefrom under the Act or
any applicable state securities act, or unless sold pursuant to Rule 144 under
the Act.”

 



 

____

APLL

Initials

 

______

Subscriber’s
Initials

 

Page 6 of 12

 

 

  (q) The Company is relying on the representations, warranties and covenants
contained herein and in the applicable Schedules attached hereto to determine
the Subscriber’s eligibility to subscribe for Shares under applicable Securities
Laws. The Subscriber undertakes to immediately notify the Company of any change
in any statement or other information relating to the Subscriber set forth in
such applicable Schedules, which takes place prior to the Closing.

 

The Subscriber acknowledges that the Shares have not been registered under the
United States Securities Act of 1933, as amended, and are being issued pursuant
to Regulation S promulgated by the Securities and Exchange Commission relating
to the limited offering and sale of securities, and similar provisions under
state securities laws and regulations, but will have rights to have the Common
Shares registered for purposes of enabling unrestricted trading in these
securities at the culmination of a required holding period from the date of
Closing. He further acknowledges that legends will be placed on any certificates
evidencing the securities included in the Shares with respect to restrictions on
distribution, transfer, resale, assignment or subdivision imposed by applicable
securities laws, until either the existence of an effective registration
statement, or the availability of an exemption allows for unrestricted trading
in these securities.

 

The Subscriber acknowledges and consents to the release by the Company of
certain information regarding the Subscriber’s subscription, including the
Subscriber’s name, address, telephone number and registration instructions, the
number of Shares purchased, and, if applicable, information regarding beneficial
ownership of or the principal of the Subscriber, in compliance with securities
regulatory policies to regulatory authorities in Offering Jurisdictions or to
other authorities as required by law. The purpose of the collection of the
information is to ensure the Company and its advisors will be able to issue
Shares to the Subscriber in compliance with applicable securities laws and the
instructions of the Subscriber and to obtain the information required to be
provided in documents required to be filed with securities regulatory
authorities under applicable securities laws and other authorities as required
by law. In addition, the Subscriber acknowledges and consents to the collection,
use and disclosure of all such personal information by regulatory authorities in
accordance with their requirements, including the provision to third party
service providers, from time to time.

 

The contact information for the officer of the Company who can answer questions
about the collection of information by the Company is as follows:

 

____________________

Telephone: ___________

Fax: _________________

Email________________

 

6.2 Indemnity

 

The Subscriber covenants to indemnify the Company and its officers, directors,
employees and representatives against all losses, claims, costs, expenses and
changes or liability which they may suffer or incur, caused or arising from
reliance upon or breach of the representations, warranties, acknowledgements and
covenants of the Subscriber contained herein and the Subscriber further agrees
that by accepting the Units, the Subscriber shall be representing and warranting
that such representations, warranties, acknowledgements and covenants are true
as at the Closing with the same force and effect as if they had been made by the
Subscriber at the Closing.

 



 

____

APLL

Initials

 

______

Subscriber’s
Initials

 

Page 7 of 12

 

 

Article 7. SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS

 

7.1 Survival of Representations, Warranties and Covenants of the Company

 

The representations, warranties and covenants of the Company contained in this
Subscription Agreement shall survive the Closing and, notwithstanding such
Closing or any investigation made with respect thereto, shall continue in full
force and effect for a period of two years from the Closing.

 

Article 8. MISCELLANEOUS

 

8.1 Further Assurances

 

Each of the parties hereto upon the request of any of the other parties hereto,
whether before or after the Closing, shall do, execute, acknowledge and deliver
or cause to be done, executed, acknowledged and delivered all such further acts,
deeds, documents, assignments, transfers, conveyances, powers of attorney and
assurances as may reasonably be necessary or desirable to complete the
transactions contemplated herein.

 

8.2 Notices

 

Any notice, direction or other instrument required or permitted to be given to
any party hereto shall be in writing and shall be sufficiently given if
delivered personally, or transmitted by facsimile or email (with return
acknowledgement), in the case of the Company, to:

 

Apolo Gold & Energy, Inc.

 

Telephone____________

Fax: _________________

Email________________

 

Any such notice, direction or other instrument, if delivered personally, shall
be deemed to have been given and received on the day on which it was delivered,
provided that if such day is not a Business Day then the notice, direction or
other instrument shall be deemed to have been given and received on the first
Business Day next following such day and if transmitted by fax or email, shall
be deemed to have been given and received on the day of its transmission,
provided that if such day is not a Business Day or if it is transmitted or
received after the end of normal business hours then the notice, direction or
other instrument shall be deemed to have been given and received on the first
Business Day next following the day of such transmission.

 

Any party hereto may change its address for service from time to time by notice
given to each of the other parties hereto in accordance with the foregoing
provisions.

 

8.3 Time of the Essence

 

Time shall be of the essence of this Subscription Agreement and every part
hereof.

 



 

____

APLL

Initials

 

______

Subscriber’s
Initials

 

Page 8 of 12

 

 

8.4 Costs and Expenses

 

All costs and expenses (including, without limitation, the fees and
disbursements of legal counsel) incurred in connection with this Subscription
Agreement and the transactions herein contemplated shall be paid and borne by
the party incurring such costs and expenses.

 

8.5 Applicable Law

 

This Subscription Agreement shall be construed and enforced in accordance with,
and the laws of the State of Nevada and the laws of the United States as
applicable shall govern the rights of the parties therein. Any and all disputes
arising under this Subscription Agreement, whether as to interpretation,
performance or otherwise, shall be subject to the exclusive jurisdiction of the
courts of the State of Nevada and each of the parties hereto hereby irrevocably
attorns to the jurisdiction of the courts of such State.

 

8.6 Entire Agreement

 

This Subscription Agreement, including the Schedules hereto, constitutes the
entire agreement between the parties with respect to the transactions
contemplated herein and cancels and supersedes any prior understandings,
agreements, negotiations and discussions between the parties. This Subscription
Agreement may not be amended or modified in any respect except by written
instrument executed by each of the parties hereto.

 

8.7 Counterparts

 

This Subscription Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same Subscription Agreement. Counterparts may be executed
either in original or faxed form and the parties adopt any signature received by
a receiving fax machine as original signatures of the parties.

 

8.8 Assignment

 

This Subscription Agreement may not be assigned by any party except with the
prior written consent of the other party hereto.

 

8.9 Enurement

 

This Subscription Agreement shall ensure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, successors (including
any successor by reason of the amalgamation or merger of any party),
administrators and permitted assigns.

 

9. Entire Agreement: This Offer constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by all parties.

 



 

____

APLL

Initials

 

______

Subscriber’s
Initials

 

Page 9 of 12

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Offer as of the date
and year set forth below.

 

DATED this _________ day of _________, 2013

 

  Subscriber Signature       Name of Subscriber (Please Print)       Official
Capacity or Title if the Subscriber is not an individual       Name of
individual whose signature appears above if different than the name of the
Subscriber printed above       Street Address           City Province or State  
      Country Postal Code       Telephone         Fax         Email Address  

 

THIS OFFER IS ACCEPTED AND APPROVED BY:

 

APOLO GOLD & ENERGY, INC.

 

__________________________________________

__________________ President, Director, Signing Authority

On Behalf of the Board of Directors

 

Page 10 of 12

 

 

Schedule A

 

Accredited Investor Certification

 

The undersigned hereby represents that he is an Accredited Investor as that term
is defined in Rule 501 of Regulation D, promulgated under the Securities Act of
1933, as amended, by placing his initials in front of the applicable
description:

 

_________ (i) I am a natural person (or entity) whose individual net worth, or
joint net worth with his or her spouse, at the time of purchase, is in excess of
$1,000,000. For purposes of this paragraph, “net worth” means the excess of
total assets at fair market value, including home and personal property, over
total liabilities.

 

_________ (ii) A natural person who had an individual income in excess of
$200,000 or with his or her spouse had joint income in excess of $300,000 in
each of the previous two years and who reasonably expects to have the same
income level this year.

 

_________ (iii) A bank or savings and loan association acting in either its
individual or a fiduciary capacity, any broker/dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934, as amended, an insurance
company, an investment company registered under the Investment Company Act of
1940 or a business development company as defined in that Act, a Small Business
Investment Partnership licensed by the U.S. Small Business Administration, an
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, so long as the decision to invest in the Partnership is
being made by a fiduciary which is either a bank, savings and loan association,
insurance company or registered investment advisor, or if the employee benefit
plan has total assets in excess of $5,000,000 at the date hereof, or, of a
self-directed plan, with investment decisions made solely by persons that are
accredited investors; or a private business development company as defined in
Section 202(a)(22) of the Investment Advisors Act of 1940; or a corporation,
partnership or other entity in which all of the equity owners qualify as
accredited investors under any one or more of the previous categories.

 

_________ (iv) A trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person (i.e., a person who has such knowledge and
experience in financial and business matters that he or she is capable of
evaluating the merits and risks of the prospective investment).

 

__________ (v) An entity in which all of the equity owners are accredited
investors. (If this alternative is checked, Subscriber must identify each equity
owner and provide statements signed by each demonstrating how each is qualified
as an accredited investor.)

 

Page 11 of 12

 

 

Schedule B

 

Company Wire Transfer Information

 

Bank Name: _______________________

Bank Address: _____________________

Bank Routing Number: _______________

Bank Swift Code: ___________________

Bank Tel No. ______________________

Bank Fax No. ______________________

 

Beneficiary Account Name: Apolo Gold & Energy, Inc.

Beneficiary Account Number: __________________

 



Page 12 of 12

 

 